Title: Abigail Adams to John Adams, 15 January 1781
From: Adams, Abigail
To: Adams, John


     
      My dearest Friend
      
       Janry. 15 1781
      
     
     Capt. Caznew is now just about to sail. I wrote large packets to go by him a month ago, but hearing Capt. Trash was going from Newbury to Bilboa I sent them by him. It was thought that Caznew would not sail till Febry.
     
     But all of a suden I am calld upon unprepaird having but an hours warning—he shall not however go without a line or two. Your last which I have received was by way of Philadelphia dated in Sepbr. 15.
     I see by last weeks paper that a Capt. Updike is arrived at Providence. I fear he has no Letters for me, as he brings word that the Fame saild the day before him, but has not yet been heard of. We are Fearfull that she is lost, or taken.—I have written to you twice since Davis arrived, and told you that he threw over all his dispatches, being chased, to my great sorrow and mortification. The things however which you were so kind as to order for me, came safe to hand. I shall be obliged for ought I know to part with them, to pay taxes, which are beyond account. 20 thousand dollors are already assessed upon this place for the last year.
     I have written to the House of de Neufville for a few articles, which I wrote to you about by way of Bilboa. I have inclosed them a Bill, and at the same time directed them to take your orders with regard to them.
     Neither Jones or Sampson have yet reachd America. We have had a moderate winter and a general Health throughout the State. We are making every Effort to fill up the continential Army, and hope to succeed. Our paper Credit has kept a steady value for more than 3 months. 75 for one is the rate of exchange. Our hard Money tax is punctually paid for the redemption of it. I cannot say that the Money appreciates yet, but it certainly must from the great taxes which are daily collecting. We now see where our errors lay, but a people must feel to be convinced.
     I enclose to you a Letter and resolve of Congress forwarded to me by Mr. Lovell. It contains an approbation of more value to you, than a Lucrative reward and it communicates pleasure to me, in proportion as it is valuable to you, and as it is a testimony, that your assiduity and attention to the publick Interest is gratefully noticed by your Country. To Merrit and receive it, is the only compensation I can receive for the loss I sustain of your society.
     The Letter containing remarks upon Lord Gorge Germains Speach, was first published in Philadelphia and sent me by Mr. L——1. I had it republished here—it is much approved of. The Enemy lose ground every day in Carolina. The infamous Arnold is gone with a Number of Troops to Virgina—he was too knowing to come out, as was first talkd of against New england who to a Man would have risen to have crushd the monster. Whilst Andry has been lamented by a Generous Enemy Arnold has been execrated by all ranks.
     
     My Love to my dear Sons, there Letters by Davis I mourn the loss of. I designd to have written to them by this vessel but fear I shall not have time. I wrote by Trash to Mr. Thaxter. Our Friends are all well—excuse haste, from your ever affectionate
     
      Portia
     
    